Exhibit 10.4
SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
THIS SECOND AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Agreement”) is entered into this 18th day of May, 2009, by and among SILICON
VALLEY BANK (“Lender”), and LENDINGCLUB CORPORATION, a Delaware corporation
(“Borrower”).
Recitals
A. Lender and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated October 7, 2008 (as the same may from time to time
be further amended, modified, supplemented or restated, the “Loan Agreement”).
B. Lender has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C. Borrower has requested that SVB and Gold Hill Venture Lending 03, LP. (“Gold
Hill”) make an additional term loan in the principal amount of Four Million
Dollars ($4,000,000) (the “Supplemental Term Loan”) available to Borrower
pursuant to a Loan and Security Agreement by and among Lender, as Administrative
Agent and as a Lender, Gold Hill and Borrower dated of even date herewith.
D. Lender and Gold Hill have agreed to make the Supplemental Term Loan, on the
condition, among others, that Borrower enter into this Agreement, but only to
the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1. Definitions. Capitalized terms used but not defined in this Agreement shall
have the meanings given to them in the Loan Agreement.
2. Outstanding Advances. Borrower represents and warrants to Lender that as of
the date of this Agreement, (a) the outstanding principal balance of the Credit
Extensions is                                          Dollars
($                    ), and (b) that all such sums are due and owing to Lender,
without offset or defense of any kind or nature and in the event Borrower has
any offsets or defenses thereto, Borrower hereby irrevocably waives all such
offsets and defenses. Borrower acknowledges and agrees that there is no further
availability to request Advances.

 

 



--------------------------------------------------------------------------------



 



3. Amendments to Loan Agreement.
3.1 Section 2.4 (Mandatory Prepayment Upon Prepayment of Eligible Loans).
Section 2.4 is hereby amended by deleting it in its entirety and replacing it
with the following:
2.4 Mandatory Prepayment Upon Prepayment of Eligible Loans. Upon the request of
Bank, Borrower shall pay to Bank, the aggregate amount of Financed Loans which
have been repaid or Charged-off, in whole or in part.
3.2 Section 6.8 (Right to Invest). Section 6.8 is hereby deleted in its entirety
and replaced with “Reserved”.
3.3 Section 8.11 (Cross-Default with Gold Hill Loan Agreement). Section 8.11 is
hereby amended by deleting it in its entirety and replacing it with the
following:
8.11 Cross-Default with the Gold Hill Loan Agreement and the SVB/Gold Hill Loan
Agreement. An Event of Default occurs under the Gold Hill Loan Agreement or the
Loan and Security Agreement by and among Bank, as Administrative Agent and as a
Lender, Gold Hill and Borrower dated May 18, 2009.
3.4 Section 13 (Definitions). Section 13 is amended by deleting the following
terms and their respective definitions and replacing them with the following:
“Minimum Collateral Value” means (a) from May 18, 2009 until all of the
Obligations with respect to the Growth Capital Advances and Supplemental Growth
Capital Advances, including without limitation, all principal, accrued interest,
the Final Payment and the Supplemental Final Payment, have been repaid in full
in cash, a principal amount equal to One Hundred Fifty Thousand Dollars
($150,000) and (b) thereafter, Zero Dollars ($0.00).
“Pledged CD” shall mean the certificate of deposit number                     
issued to Borrower by Bank which is secured by a Lien in favor of Bank with
respect to the Obligations under this Agreement.
3.5 Supplemental Term Loan. The Loan Agreement is hereby amended to include the
Supplemental Term Loan as “Permitted Indebtedness” and the Liens in favor of
Bank and Gold Hill securing the Supplemental Term Loan as “Permitted Liens”.
3.6 Prior Amendment. That certain Third Amendment to Loan and Security Agreement
by and between Lender and Borrower dated March 12, 2009 is hereby renamed the
First Amendment to Amended and Restated Loan and Security Agreement.
4. Limitation of Amendment.
4.1 This Agreement is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Lender may now
have or may have in the future under or in connection with any Loan Document.

 

2



--------------------------------------------------------------------------------



 



4.2 This Agreement shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents are hereby ratified and confirmed and
shall remain in full force and effect.
5. Representations and Warranties. To induce Lender to enter into this
Agreement, Borrower hereby represents and warrants to Lender as follows:
5.1 Immediately after giving effect to this Agreement (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
5.2 Borrower has the power and authority to execute and deliver this Agreement
and to perform its obligations under the Loan Agreement;
5.3 Borrower has previously delivered its organizational documents to Lender,
which remain true, accurate and complete and have not been amended, supplemented
or restated since their delivery and are and continue to be in full force and
effect;
5.4 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement have been duly
authorized by all necessary action on the part of Borrower;
5.5 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement do not and will not
contravene (a) any law or regulation binding on or affecting Borrower, (b) any
contractual restriction with a Person binding on Borrower, (c) any order,
judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
5.6 The execution and delivery by Borrower of this Agreement and the performance
by Borrower of its obligations under the Loan Agreement do not require any
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with, or exemption by any governmental or public body
or authority, or subdivision thereof, binding on Borrower, except as already has
been obtained or made; and
5.7 This Agreement has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

3



--------------------------------------------------------------------------------



 



6. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7. Effectiveness. This Agreement shall be deemed effective upon the following
conditions: (a) the due execution and delivery to Lender of this Agreement by
each party hereto and (b) payment of Lender’s legal fees and expenses in
connection with the negotiation and preparation of this Agreement.
[Signature page follows.]

 

4



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

          LENDER:    
 
        SILICON VALLEY BANK    
 
       
By:
  /s/ Vera Shokina
 
Name: Vera Shokina    
 
  Title:   Relationship Manager    
 
        BORROWER:    
 
        LENDINGCLUB CORPORATION    
 
       
By:
  /s/ Renaud Laplanche
 
Name: Renaud Laplanche    
 
  Title:   Chief Executive Officer    

[Signature Page to 2nd Amendment to Amended and Restated Loan and Security
Agreement (SVB)]

 

 